IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                      May 30, 2008
                                     No. 07-60999
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


ROBERT E. McCLENDON,
                                                                       Plaintiff-Appellant
v.
WAL-MART STORES, INC.; CLAIMS
MANAGEMENT, INC.,
                                                                   Defendants-Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                  (2:06-CV-236)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Robert E. McClendon appeals from the district

court’s grant of summary judgment rejecting McClendon’s claims grounded in

work-related injuries to his knee. Finding no genuine issues of material fact

raised by McClendon, the district court’s summary judgment rejected all of

McClendon’s claims. We affirm.

       Having carefully reviewed the record on appeal, including the briefs of



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
the parties and the district court’s detailed analysis, we are satisfied that the

district court’s rulings are fully supported.     The overarching taint from

McClendon’s repeated mendacity in denying prior injuries and difficulties

with the knee implicated in this action pervades his case and defeats his

efforts to paint the acts of the defendants in a light favorable to him. As

indicated by the district court, the prolonged investigation conducted by

Claims Management, Inc. before authorizing surgery was both explained and

justified by the doubt and suspicion McClendon himself created by his denial

of prior problems with the knee.

      For essentially the same reasons so well explicated by the district court,

its grant of summary judgment for the Defendants-Appellees is, in all

respects,

AFFIRMED.




                                       2